DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-16		Pending
Claims 1-5, 7, and 9 		Elected
Claims 6, 8, and 10-16		Withdrawn (non-elected)
Prior Art Reference:
Ward et al.		USPAP 2006/0099048 A1

Response to Arguments
Applicant's election with traverse of Species A, claims 1-4, 7, 9 and 15, figures 1-7 in the reply filed on 5/6/2022 is acknowledged.  The traversal is on the ground(s) that Species C (claim 5) should also be examined since the only difference between Species A and Species C is the deformation of the stopping portion 124 already found in Species A.  This is found persuasive, hence, Species C (claim 5) has been examined.
However, upon further examination, claim 15 is being withdrawn by the Examiner since it is directed to Species H (figure 14) due to the subject matter of a squeezing portion 125 and the material-storage space 1241. (See ¶ [0063] of Applicant’s Specification).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward et al. (USPAP 2006/0099048 A1).

Regarding claim 1, Ward discloses a buoyant fastener structure (abstract), comprising a body portion (20) and a fastening element (40), the body portion (20) having a rotation-preventing portion (26) and a position-limiting portion (34), the fastening element (40) having a position-corresponding rotation-preventing portion (42), a position-corresponding position-limiting portion (48) and a fastening portion (44), wherein the rotation-preventing portion (26) and the position-corresponding rotation-preventing portion (42) prevent each other from rotating, and a rotation-preventing buoyancy level exists between the rotation-preventing portion (26) and the position-corresponding rotation-preventing portion (42), allowing the position-limiting portion (34) to correspond in position to and limit the position of the position-corresponding position-limiting portion (48).

Regarding claim 2, Ward discloses the buoyant fastener structure of claim 1, wherein a position-limiting buoyancy level exists between the position-limiting portion (34) and the position-corresponding position-limiting portion (48).

Regarding claim 3, Ward discloses the buoyant fastener structure of claim 1, wherein the rotation-preventing portion (26) is a recess (36) which the position-corresponding rotation-preventing portion (42) is disposed in.

Regarding claim 4, Ward discloses the buoyant fastener structure of claim 1, wherein the position-corresponding position-limiting portion (48) has a stopping portion (46), and the body portion (20) has a position-corresponding stopping portion (24), allowing the stopping portion (46) to stop and limit the position of the position-corresponding stopping portion (24).

Regarding claim 5, Ward discloses the buoyant fastener structure of claim 4, wherein the stopping portion (46) is deformed under an applied force to interfere with the position-corresponding stopping portion (24).

Regarding claim 7, Ward discloses the buoyant fastener structure of claim 1, wherein the body portion (20) has a fitting portion (29) for being fitted to a first object.

Regarding claim 9, Ward discloses the buoyant fastener structure of claim 7, wherein the fitting portion (29) has a material-storage space (fig. 2), and material of the first object is squeezed and thus flows into or enters the material-storage space (fig. 2) as soon as an applied force is applied to the body portion (20), so as to fit the body portion (20) and the first object together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd